Citation Nr: 1452366	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an effective date earlier than April 7, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for periodontal disease, claimed as gingivitis as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans Services



ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to January 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's service connected disabilities rendered him unemployable effective March 8, 2008.  

2.  On September 16, 2010, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the issue of service connection for periodontal disease, claimed as gingivitis as secondary to service connected diabetes mellitus type II, was requested.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 8, 2008, for the award of entitlement to TDIU have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for periodontal disease, claimed as gingivitis as secondary to service connected diabetes mellitus type II, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Veteran filed a claim for TDIU in April 2005 (it was signed in August 2004, but was not received until April 2005).  The claim was denied by way of an October 2005 rating decision.  However, the RO then issued a February 2007 rating decision in which it granted a TDIU effective February 4, 2004 to January 1, 2005.  The basis for the effective dates were that the Veteran met the objective criteria (combined 70 percent evaluation) for a TDIU effective February 4, 2004.  The TDIU was terminated on January 1, 2005 because the records reflected that the Veteran obtained gainful employment (with an income of $53,497) in 2005.   

In a February 2006 correspondence, the Veteran argued that his last "full time" position was as an Assistant Vice-President and Senior Purchasing Manager at Citizens Financial, and that he earned approximately $72,000.  He stated that the current "going rate" for a person with his background is $77,000-$85,000+ per year.  He argued that his service connected disabilities resulted in him having to take a "pay cut" of over $20,000 per year and a severe career adjustment (as he took a position with the U.S. Government).  He stated that he has nearly given up hope of finding full-time, civilian employment anything close to his previous levels and responsibilities.  He stated that his job with the U.S. Government resulted in him being "under-employed, marginal employment capacity."  

By way of an April 2010 rating decision, the RO restored the TDIU effective December 7, 2008.  The basis for the restoration was confirmation from the Veteran's employer (GSA) that he last worked on December 6, 2008.  

In a Janaury 2010 correspondence, the Veteran argued that his doctor ordered him home on April 8, 2008, and that he has not worked since that time.  He submitted a note from Dr. L.S.  It was dated April 7, 2008.  It states that the Veteran is under her care and that he will be re-evaluated on May 6, 2008 "and he should be placed on medical leave until that time."  

A September 2011 email exchange between the Veteran and a representative from Human Resources (HR) reflects the contention that March 7, 2009 was his last day of work (the Board believes that this is a typographical error and that the Veteran meant that March 7, 2008 was his last day of work).  The HR respresentative replied that "Although you stopped coming to work in March of 2008, you remained on our rolls until December 6, 2008, when OPM approved your disability retirement application."  

An October 2011 correspondence from GSA reflects that the Veteran worked for GSA from June 10, 2007 until June 24, 2008, and that due to health issues, he went out on leave without pay (LWOP).  GSA received his application for disability retirement in October 2008 and he continued to be on LWOP until December 2008.     

Although Dr. L.S.'s note is dated April 7, 2008 and the Veteran himself stated (in a January 2010 correspondence) that he has not worked since April 8, 2008, the Board finds that in affording the benefit of the doubt, the effective date of his TDIU should be March 8, 2008.  The Board notes that the Veteran has claimed that his last day of work was March 7, 2008 and that contention has been substantiated by an HR representative in a September 2011 email exchange.  

Regarding the Veteran's contentions that his employment from 2005 through March 2008 does not constitute "substantially gainful occupation" because he had to take a pay cut, the Board finds that this argument has no merit.  

The Board recognizes that marginal employment shall not be considered substantially gainful employment.  Marginal employment shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342 (2000).

In this case, the Board finds that the Veteran maintained employment from 2005 to 2008.  In 2005, he was paid $53,497.  The Board notes that the amount earned by the Veteran far exceeded the poverty line established by the Census Bureau (see https://www.census.gov/hhes/www/poverty/data/threshld/thresh05.html).  The evidence reflects that he continued to work for the government through March 7, 2008.  There is no evidence that his work for the government was "marginal" employment within the meaning of the law.  

The preponderance of the evidence is against an effective date any earlier than March 8, 2008 for entitlement to a TDIU.  

Periodontal disease (gingivitis) 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a September 2010 correspondence, stated that the issue of "gingivectomy" was now moot due to the granting of a TDIU.  The Board construes this as a withdrawal of the issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.



ORDER

An effective date of March 8, 2008, but no earlier, for the award of entitlement to TDIU is granted.

The issue of entitlement to service connection for periodontal disease, claimed as gingivitis as secondary to service connected diabetes mellitus type II is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


